Citation Nr: 1642311	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  09-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as due to herbicide exposure.

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH), claimed as due to herbicide exposure.

3.  Entitlement to service connection for a gastrointestinal disability, claimed as gastroesophageal reflux disease (GERD) and as due to herbicide exposure and/or service-connected diabetes mellitus. 

4.  Entitlement to service connection for a lung disability, claimed as asthma and as due to herbicide exposure.


WITNESSES AT HEARING ON APPEAL

The Veteran and private nurses J.N. and K.M.V.

ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1973.  Service in the Republic of Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In February 2015, the Veteran presented sworn testimony during a hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In an April 2015 Board decision, the claim of entitlement to service connection for a lung disability was reopened.  The claims of entitlement to service connection for sleep apnea, BPH, gastrointestinal disability, and lung disability were remanded for further development.  With respect to the sleep apnea, BPH, gastrointestinal disability claims, the VA Appeals Management Center (AMC) continued the previous denials in a June 2016 supplemental statement of the case (SSOC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a lung disability, claimed as asthma, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have sleep apnea.

2.  BPH did not manifest in service or until years later, is not attributable to the Veteran's active military service, to include presumed herbicide exposure therein.

3.  A gastrointestinal disability, to include GERD, did not manifest in service or until years later, is not attributable to the Veteran's active military service, to include presumed herbicide exposure therein, and is not caused or aggravated by service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for BPH, to include as due to herbicide exposure are not met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a gastrointestinal disability, to include as due to herbicide exposure and/or as secondary to diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Here, a pre-decisional notice letter dated in March 2008 complied with VA's duty to notify the Veteran with the service connection claims adjudicated herein.  The letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.   

Regarding VA's duty to assist, the RO obtained service personnel records, service treatment records (STRs), as well as, private and VA treatment records in furtherance of his claims.  

As indicated above, the claims were remanded in April 2015 to obtain private treatment records, to include the private January 2008 sleep study report referenced by Dr. N. L.; VA treatment records dated from 2005; and VA examinations to determine the nature and etiology of the Veteran's claimed BPH, gastrointestinal disability, and sleep apnea.    

In August 2015 and May 2016 letters, the Agency of Original Jurisdiction (AOJ) requested the Veteran to return the submitted VA form 4142a (Authorization and Consent to Release Information) to enable the AOJ to obtain all non-VA health care providers.  However, the Veteran did not respond.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the Veteran's failure to respond to the request, the Board finds that the RO has complied with the remand instruction to the extent possible, and no further action on this matter is warranted.  Id.

The AOJ obtained VA treatment records dated from 2005.  Furthermore, in November 2015, the Veteran was afforded VA examinations with opinions in January 2016 as to his claimed BPH, gastrointestinal disability, and sleep apnea.   The Board finds that the November 2015 VA examinations and January 2016 VA opinions obtained in this case are adequate, as they were predicated on a review of the STRs as well as the VA medical records contained in the claims file.  The VA examiners considered all of the pertinent evidence of record, including the contentions of the Veteran and provided complete rationales for the opinions stated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, there has been substantial compliance with the April 2015 Board remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.


II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The claimed disabilities are not shown to be chronic diseases within the meaning of 38 C.F.R. § 3.309(a); thus, application of 38 C.F.R. § 3.303(b) is not warranted in this case.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38  U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309 (e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38  U.S.C.A . § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

Here, the Veteran's service records indicate that he served in the Republic of Vietnam.  Thus, herbicide exposure is conceded based on the circumstances of the Veteran's military service.  See 38 U.S.C.A. § 1116(f) (West 2014).  

To this end, the Veteran's diagnosed BPH and GERD are not among the diseases presumed service connected for veterans who served in Vietnam.  However, the Veteran is not precluded from establishing service connection for these disabilities based on the theory that they were actually caused by herbicide exposure.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  


A.  Sleep Apnea

The Veteran seeks service connection for sleep apnea. 

The Veteran's STRs are negative for complaints, treatments, or diagnoses related to sleep apnea.  

Post-service treatment records beginning in 2008 document the Veteran's complaints of difficulty sleeping.  See, e.g., private treatment record dated February 2008 and VA treatment record dated July 2012.  Notably, the Veteran's February 2008 treating physician documented the Veteran's concerns that he might have sleep apnea.  However, no such diagnosis was rendered.  See private treatment record dated February 2008. 

The Veteran was afforded a VA examination in November 2015 to assess the nature and etiology of his claimed sleep apnea.  During the VA examination, the Veteran reported that he snored during service and that he continues to snore and talk in his sleep and that he has difficulty sleeping.  The Veteran indicated that he is prescribed medication for his difficulty sleeping, but he does not require a breathing assistance device or a continuous positive airway pressure (CPAP) machine.  The VA examiner reviewed the Veteran's claims file and interviewed him and found that the Veteran does not have sleep apnea.  A sleep study in October 2015 reportedly concluded that the Veteran "has no sleep related breathing disorder.  He has Periodic Limb Movement Disorder".  The Board finds this examination very probative as it is based on diagnostic testing, a review of the record and examination of the Veteran.  

In summary, the most probative evidence of record reflects that the Veteran does not have sleep apnea. 

The Veteran has reported that he has difficulty sleeping, snores and talks in his sleep; however, the weight of the evidence does not demonstrate a diagnosis of sleep apnea.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  See Dorland's Illustrated Medical Dictionary 117 (32nd ed. 2012).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Thus, where, as here, medical evidence does not establish that the Veteran has a diagnosis of sleep apnea; there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's statements regarding his belief that he has sleep apnea.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with sleep apnea, such as difficulty sleeping.  He is not competent to claim that his breathing stops when he is sleeping.  Moreover, he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of obstructive sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Obstructive sleep apnea is a medically complex disease process because of its multiple possible etiologies, requires testing to diagnose (such as a sleep study), and manifests even observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

The clinical evidence in this case is the most probative.  A clear preponderance of the evidence is against a finding that the Veteran has sleep apnea.   In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44. Accordingly, service connection for sleep apnea is not warranted.



B.  BPH

Here, the Veteran claims his BPH is related to his military service, to include as due to his herbicide exposure.

He has a current diagnosis of BPH, satisfying the first element of service connection.  See VA examination report dated November 2015.  

The Veteran's STRs, to include his November 1972 separation examination report, are absent complaints, treatments, or diagnosis of any genitourinary problem.  See, e g., report of medical examinations dated July 1959, May 1965, and February 1971.  However, based on his Vietnam service, an in-service injury in the form of exposure to herbicides is conceded, satisfying the second element of service connection.

Post service, the earliest treatment records that document a diagnosis of BPH was in 2005.  See private treatment record dated January 2005. 

The Veteran was afforded a VA examination in November 2015 with an opinion in January 2016 to assess the nature and etiology of his BPH.  The Veteran reported that he has experienced nocturia since 2005.  The examiner found that there was no evidence of prostatitic carcinoma as his prostate specific antigen was normal and that his most recent prostate ultrasound was absent prostate concretions and mass.  The VA examiner interviewed the Veteran and reviewed the claims file and opined that BPH was less likely than not incurred in or caused by any in-service injury, event, or illness.  The VA examiner reasoned that the Veteran's STRs did not show any complaints or treatment of painful or frequent urination or voiding dysfunction.  The examiner noted that the Veteran's November 1972 report of medical examination that showed no pertinent related abnormalities, to include the genitourinary system.  The examiner noted the clinical findings of BPH in the Veteran's recent treatment records and stated that this disability is related to the aging process.  

The Board finds that the January 2016 VA opinion that found that the Veteran's BPH was not related to his military service to be of great probative value, as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable nexus opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Veteran has not produced a probative medical opinion to contradict the conclusion set forth by the January 2016 VA physician.  Importantly, BPH did not manifest in service or until many years later, as he was not diagnosed with BPH until 2005.  Furthermore, a review of the Veteran's treatment records does not reflect any statements concerning a connection between the Veteran's BPH and his military service, to include in-service herbicide exposure.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the January 2016 VA medical opinion stands unchallenged as competent and probative medical evidence on the crucial question concerning a medical nexus.

In reaching the above conclusion, the Board has not overlooked the Veteran's submitted statements and his testimony.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of BPH, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board is charged with weighing the positive and negative evidence, and resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  For the reasons set forth above, the preponderance of the evidence is against the claim of service connection for service connection for BPH.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim  for service connection for BPH is denied.  38 U.S.C.A §5107; 38 C.F.R. § 3.102.

C.  Gastrointestinal Disability

The Veteran claims that his gastrointestinal disability is related to his military service, to include as due to in-service herbicide exposure.  Alternatively, he asserts that his gastrointestinal disability is secondary to his service-connected diabetes mellitus. 

He has a current gastrointestinal disability, namely GERD, satisfying the first element of service connection.  See VA examination report dated November 2015. 

A May 1969 STR reveals that the Veteran underwent a gastric wash.  His November 1972 separation examination report shows a normal clinical evaluation of the abdomen and viscera.  

Post service, as early as May 1984, the Veteran sought treatment for his gastrointestinal symptoms, such as an upset stomach and a burning sensation in his stomach.  See, e.g., treatment records dated April 1986 and May 1986.  Additionally, treatment records note various gastrointestinal problems, including a hiatus hernia, gastritis, nodular masses, colon polyps, and gastroesophageal reflux. See, e.g., treatment records dated April 1986, May 1986, and April 1995.  

The Veteran was afforded a VA examination in November 2015 with an opinion in January 2016 to assess the nature and etiology of his gastrointestinal disability.  During the VA examination, the Veteran reported that he could not recall the onset of his gastrointestinal disability, but stated he has suffered from this disability for a while.  The VA examiner interviewed the Veteran and reviewed the claims file and opined that the gastrointestinal disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner reasoned that the Veteran's STRs were absent any complaints related to a gastrointestinal disability.  In particular, the VA examiner commented on the gastric wash noted in the Veteran's STRs.  The examiner stated that the gastric wash was not a gastric disability but, a laboratory procedure.  The examiner explained that this procedure was for an Acid- Fast Bacilli (AFB) culture, because the Veteran had a positive purified protein derivative (PPD) skin test.  It was noted that the Veteran's November 1972 report of medical examination showed no abnormalities of the abdomen.  The VA examiner also commented that there was no evidence of carcinoma as diagnostic testing revealed no abnormalities.  

Furthermore, the VA examiner opined that the Veteran's GERD is not caused or aggravated by service-connected diabetes mellitus.  The VA examiner reasoned that "there is no relationship whatsoever between pathophysiology of GERD which is defect in the lower esophageal sphincter with diabetes mellitus.  There is no study or any literature that supports this."  

The Board finds that the January 2016 VA opinion to be of highly probative value; as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided a sufficient rationale for the unfavorable nexus opinion rendered.  See Bloom, 12 Vet. App. at 187.  The opinion is fully articulated and supported by sound reasoning.  The Board has reviewed all STRs, VA medical records associated with the claims file, and the November 2015 VA examination report and January 2016 VA opinion.  These records do not include any opinion linking gastrointestinal disability to service, to include as due to herbicide exposure, or to the service-connected diabetes mellitus.  There is no probative medical evidence suggesting that the Veteran's service-connected diabetes caused or aggravated his gastrointestinal disability.  Without competent evidence linking a gastrointestinal disability to service or to his service-connected diabetes mellitus, the benefit sought on appeal cannot be granted.

Furthermore, the Veteran did not seek treatment for his gastrointestinal symptoms until 1984, which is several years following service.  Notably, during the November 2015 VA examination, the Veteran could not recall the onset of his symptoms.  

Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, concerning service incurrence and secondary causation and aggravation, falls outside the realm of common knowledge of a lay person.  In other words, the central question in this case, whether gastrointestinal disability was caused or aggravated by service (including any herbicide exposure) or a service-connected disability, is a complex medical question, which is the subject of advanced medical knowledge concerning complex biological processes, anatomical relationships, and physiological functioning within the human body.  Thus, it is not a question within the competence of a lay person.  Because the Veteran's own opinion as to etiology is not competent evidence on this question, the probative value of his opinion is substantially outweighed by the highly probative, unfavorable evidence discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The most probative evidence weighs against a finding of a nexus between a gastrointestinal disability and either service, to include herbicide exposure, or service-connected diabetes mellitus.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a gastrointestinal disability, and the benefit of the doubt rule enunciated in 38  U.S.C.A . § 5107 (b) is not for application.


ORDER

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection for BPH is denied. 

Entitlement to service connection for a gastrointestinal disability is denied.


REMAND

The Veteran claims that his lung disability, claimed as asthma, began during his military service, and is due to his in-service herbicide exposure.  See VA examination report dated November 2015. 

STRs reveal that the Veteran tested positive on a tuberculin PPD converter test in May 1969, and that a June 1970 chest X-ray showed evidence of a minimal hilar calcification bilaterally consistent with healed granulomatous disease.  Several STRs dated in January 1972 and in July 1972 show that the Veteran had continuous complaints of a cough.  A January 1972 chest x-ray showed no abnormalities. 

Pursuant to the April 2015 Board remand, in November 2015, the Veteran was afforded a VA examination with an opinion in January 2016 to determine the nature and etiology as to his lung disability.  The November 2015 VA examiner diagnosed bronchial asthma and pulmonary tuberculosis.  

The VA examiner provided a negative nexus opinion as to the Veteran's bronchial asthma and his military service.  The VA examiner reasoned that during service the Veteran's STRs were absent any pertinent diagnoses or symptoms such as shortness of breath or wheezing.  

Notably, the VA examiner provided a positive nexus opinion as to the pulmonary tuberculosis and the Veteran's military service.  The VA examiner reasoned that the STRs noted complaints of a cough and a chest x-ray report showed hilar calcification and healed granulomatous disease.  The VA examiner stated that such "findings are similar to his recent findings on the chest x-rays and chest CT scan."

The VA examiner concluded "[a]t present, delineation of symptoms between bronchial asthma and pulmonary tuberculosis is difficult because clinically both can result to shortness of breath and wheezing.  Restrictive pattern with good bronchodilator response on PFT can be seen in both conditions."

In a June 2016 rating decision, the RO granted service connection for pulmonary tuberculosis.

The VA examiner provided a negative nexus opinion as to the Veteran's asthma and military service based on the lack of documentation during service; however, the Veteran had complaints of a cough during service and a chest x-ray that showed hilar calcification and healed granulomatous disease.  The VA examiner did not explain why such notations in the STRs were related to his pulmonary tuberculosis and not his bronchial asthma.  Moreover, the VA examiner suggested a correlation between the Veteran's service-connected pulmonary tuberculosis and his bronchial asthma, but did not address whether his asthma is caused or aggravated by service-connected pulmonary tuberculosis.  In light of the above the Board finds that a remand is necessary to obtain a VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since October 2012.  All such available documents should be associated with the claims file.

2.  Then, the claims folder should be referred back to the VA examiner who provided the January 2016 VA opinion.  The VA examiner should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a lung disability, to include bronchial asthma, had its clinical onset during military service or is otherwise related to service, to include the conceded in-service herbicide exposure.   

In rendering the above opinion, the examiner must comment on the Veteran's STRs that documented his complaints of a cough.  See STR dated January 1972.   

The VA examiner should also address the Veteran's lay testimony regarding his asthma symptomatology since service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

If not, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a lung disability, to include bronchial asthma, was caused or aggravated by his service-connected pulmonary tuberculosis.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The VA examiner must provide a rationale for any opinions given.  The VA examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the VA examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


